Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 05/11/2022.
Claims 26-50 are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on 06/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,769,133 has been reviewed and is accepted.  The terminal disclaimer has been approved and recorded.

Response to Arguments
Applicant’s arguments, see pages 8-10 of the Remarks, filed 05/11/2022, with respect to the 35 USC 112(a) rejections to claims 26-47 have been fully considered and are persuasive.  The rejection of claims 26-47 has been withdrawn.
Applicant’s arguments, see page 10 of the Remarks, filed 05/11/2022, with respect to the 35 USC 112(b) rejection to claims 26 and 29 have been fully considered and are persuasive.  The rejection of claims 26 and 29 has been withdrawn.
Applicant’s arguments, see pages 10-13 of the Remarks, filed 05/11/2022, with respect to the 35 USC 103 rejection to claims 26-47 have been fully considered and are persuasive.  The rejection of claims 26-47 has been withdrawn.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 26-50 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Independent claims 26, 34 and 41, and their respective dependent claims, are allowable over the prior art of record, including Li, Kurian and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious broadcasting a request for second fragmental keys corresponding to respective ones of body area network (BAN) devices within a BAN, collecting ones of the second fragmental keys that satisfy a key release policy and decrypting respective ones of the second fragmental keys that satisfy the key release policy to obtain corresponding fragments, in view of the other limitations of the claim, as specified in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497